Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Objections and Rejections
1.	All outstanding objections and rejections mailed in the Office action of October 21, 2020 are withdrawn in light of Applicant’s response filed April 21, 2021 and upon further consideration by the examiner.
Election/Restriction
2.	Upon further consideration, the restriction between the product claims (1-6, 8, 9 and 11-15, now cancelled, see examiner’s amendment in item 3 below) and method claims of Group II  (claims 16, 26-29, now cancelled, see examiner’s amendment in item 3 below) is hereby withdrawn.  Accordingly, method claims of Group II of the invention are hereby rejoined with the product claims of the elected invention of Group I and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone interview with Tambrynk Vanheyningen on April 22, 2021.

Claims 1, 2, 4, 5, 6, 8, 11, 13, 15, 16, 20, 21 and 26-31 are cancelled.
Claim 32. (New) A transgenic plant cell transformed with a recombinant nucleic acid molecule comprising a first synthetic RNAi expression cassette that targets at least one endogenous respiratory burst oxidase gene in said transgenic plant cell to reduce or eliminate expression of at least one endogenous respiratory burst oxidase protein encoded by said at least one endogenous respiratory burst oxidase gene, wherein said synthetic RNAi expression cassette comprises a heterologous promoter operably linked to a DNA sequence encoding an inhibitory RNAi molecule which corresponds to a nucleotide sequence encoding said at least one endogenous respiratory burst oxidase protein, wherein said at least one endogenous respiratory burst oxidase protein has at least 97% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 2, and wherein overexpression of said inhibitory RNAi molecule in said transgenic plant cell increases resistance to a necrotroph and increases drought tolerance as compared to a control plant cell of the same species lacking said recombinant nucleic acid molecule, and wherein the plant cell is selected from the group consisting of a soybean plant cell, a common bean plant cell and a leguminous plant cell. 
Claim 33. (New) The transgenic plant cell of claim 32, wherein expression of at least two endogenous respiratory burst oxidase proteins are reduced or eliminated. 
Claim 34. (New) The plant cell of claim 32, wherein expression of at least four endogenous respiratory burst oxidase proteins are reduced or eliminated.
	Claim 35. (New)  The transgenic plant cell of claim 32, wherein said at least one endogenous respiratory burst oxidase protein has at least 98% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 2.
	Claim 36. (New)  The transgenic plant cell of claim 32, wherein said at least one endogenous respiratory burst oxidase protein has at least 99% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 2. 

Claim 38. (New) The plant cell of claim 32, wherein expression of said at least one endogenous respiratory burst oxidase protein is reduced by at least 30% as compared to said control plant cell.
Claim 39. (New) A transgenic plant obtained from the transgenic plant cell of claim 32.
Claim 40. (New) A transgenic plant seed obtained from the transgenic plant of claim 39, wherein said transgenic plant seed comprises said recombinant nucleic acid molecule.
Claim 41. (New) The transgenic plant cell of claim 32, wherein the necrotroph is Sclerotinia sclerotiorum.
Claim 42. (New) The transgenic plant cell of claim 32, wherein the transgenic plant cell is further transformed with a second synthetic RNAi expression cassette to reduce or eliminate expression of an additional endogenous respiratory burst oxidase gene encoding endogenous respiratory burst oxidase protein having at least 95% amino acid sequence identity to a respiratory burst oxidase protein selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 3 and SEQ ID NO: 4.
Claim 43. (New) A transgenic plant obtained from the transgenic plant cell of claim 42.
Claim 44. (New) A transgenic plant seed obtained from the transgenic plant of claim 43, wherein said transgenic plant seed comprises said recombinant nucleic acid molecule.
Claim 45. (New) A method of obtaining a transgenic plant comprising:
            (i) transforming plant cells with a recombinant nucleic acid molecule comprising a first synthetic RNAi expression cassette that targets at least one endogenous respiratory burst oxidase gene in said transgenic plant cells to reduce or eliminate expression of at least one endogenous respiratory burst oxidase protein encoded by said at least one endogenous respiratory burst oxidase gene, wherein said synthetic RNAi expression cassette comprises a heterologous promoter operably linked to a DNA sequence encoding an inhibitory RNAi molecule which corresponds to a nucleotide sequence encoding said at least one endogenous respiratory burst oxidase protein, wherein said at least one endogenous respiratory burst oxidase protein has at least 97% amino acid sequence identity to the amino acid 
	(ii) obtaining transgenic plants from said transformed plant cells of step (i); and
            (iii) selecting a transgenic plant from the transgenic plants of step (ii) that overexpresses said inhibitory RNA molecule in said selected transgenic plant and exhibits increased resistance to a necrotroph and increased drought tolerance as compared to a control plant of the same plant species lacking said recombinant nucleic acid molecule and grown under identical growth conditions.
Claim 46. (New) The method of claim 45, further comprising obtaining transgenic plant seeds from the selected transgenic plant of step (iii).
Claim 47. (New) The method of claim 45, wherein the transgenic plant cells are further transformed with a second synthetic RNAi expression cassette to reduce or eliminate expression of an additional endogenous respiratory burst oxidase gene encoding endogenous respiratory burst oxidase protein having at least 95% amino acid sequence identity to a respiratory burst oxidase protein selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 3 and SEQ ID NO: 4.
Claim 48. (New) The method of claim 47, further comprising obtaining transgenic plant seeds from the selected transgenic plant of step (iii).
Conclusions
4.	Claims 32-48 are allowed.

/VINOD KUMAR/Primary Examiner, Art Unit 1663